Citation Nr: 1100293	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected coccidioidomycosis, to include a claim for a 
compensable evaluation for a postoperative scar, residuals of 
thoracotomy, to include evaluation of each of the separate 
disabilities related to the surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1955 to February 
1957.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
September 2010.

The Veteran's claim for an increased evaluation for the residuals 
of thoracotomy is a claim for evaluation under any applicable 
criterion, and further development is required, including to 
determine whether any criterion for a compensable evaluation for 
coccidioidomycosis, or for other residuals of a thoracotomy, to 
include muscle group injury, is met.  Therefore, the claim of 
entitlement to an increased (compensable) rating for service-
connected coccidioidomycosis, to include a claim for a separate 
compensable evaluation for additional residuals of thoracotomy, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's contention that he has pain, swelling, and 
tenderness in the area of the thoracotomy scar, at an identified 
area of subcutaneous swelling, is credible, and the area of 
swelling and pain was confirmed on objective examination.
CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
residuals, thoracotomy scar, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the residuals of coccidioidomycosis, 
status post thoracotomy, left lung, with postoperative scar, 
warrant a compensable evaluation.  In particular, the Veteran 
contends that he has a "bulge" in the left side which is tender 
and painful.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, this VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id, at 1704.  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because: (1) the defect was 
cured by actual knowledge on the part of the claimant ("Actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrates an awareness 
of what was necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889; Vazquez-
Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, and 
therefore found the error harmless).

For an increased-compensation claim, 38 U.S.C.A. § § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability.  VA is not 
required to advise the Veteran to submit evidence of the effect 
that such worsening or increase had on the claimant's employment 
and daily life, or to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability rating 
that would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such as a 
specific measurement or test result). Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  The Veterans Court's other 
holdings in Vazquez-Flores appear to be intact, that is, 
regarding the above discussion of prejudicial deficiencies in 
timing or content of VCAA notice.

In this particular case, a letter satisfying these notice 
requirements as to the Veteran's claim for an increased 
evaluation was issued in November 2007.  This letter was issued 
prior to adjudication of the Veteran's claim in the January 2008 
decision at issue in this appeal, the preferred sequence.  That 
letter, and a subsequent letter in October 2008, informed him of 
the evidence required to substantiate his claim for a higher 
rating.  The letters also apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.  As well, he 
was advised of the downstream effective date elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

As for the duty to assist, the RO afforded the Veteran VA 
examinations.  The reports of the examinations and VA outpatient 
records contain the findings needed to properly adjudicate his 
claim and assessing the severity of his lung disability, status 
post thoracotomy.   Further examination as to the residuals 
addressed in this decision are not required, as the Veteran's 
testimony was entirely consistent with the report of the August 
2009 VA examination.  To the extent that additional examination 
is required, that development is addressed in the Remand, below.  
38 C.F.R. §§ 3.327, 4.2; see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  The Veteran has indicated that there are no other 
records of treatment.  The Veteran has provided testimony before 
the Board, in addition to written statements.  

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.

Claim for increased evaluation

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

A claimant is entitled to separate ratings for different problems 
or residuals of an injury, if none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms, but not the clinical findings which are 
applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Facts

Historically, the Veteran was granted service connection for a 
fungal disease, which caused a growth in the left lung.  The 
disease was identified as coccidioidomycosis.  Service connection 
for that disability was granted by a rating decision issued in 
1957.  Initially, the Veteran's service-connected 
coccidioidomycosis was evaluated as noncompensable.  

In a November 1967 rating, the Veteran's service-connected 
disability was recharacterized as postoperative scar, residual of 
thoracotomy, and a 10 percent evaluation was assigned under 
Diagnostic Code (DC) 7804, in addition to the noncompensable 
evaluation assigned for coccidioidomycosis under DC 6399.  In 
1967, the Veteran complained of slight tenderness at the 
costochondral junction of the 5th rib and tenderness near the 
scar, without pain or tenderness at the scar site.  In 1982, the 
Veteran's scar was reevaluated under DC 7805, and as the scar was 
not tender or painful, and there was no symptomatology at the 
scar site, a noncompensable evaluation was assigned under the 
Diagnostic Codes used to rate scars.  

By a statement submitted in September 2007, the Veteran sought an 
increase in the noncompensable evaluation assigned for 
"residuals of lung condition."  The Veteran reported occasional 
"cramps" with extreme pain and a permanent bulge.  The Veteran 
contended that, since his "lung condition" was incurred in 
service, he should receive a compensable rating for the 
"residual condition."  A November 2007 communication to the 
Veteran advised him that the RO was processing a claim for 
service connection for residuals of a lung condition and a claim 
for an increased evaluation for post-operative scar, residual of 
thoracotomy.  The Veteran indicated, in a November 2007 
communication, that he was not seeking service connection for any 
disorder, but that he wanted a compensable evaluation for the 
disability for which he had already been awarded service 
connection.  The Veteran specifically stated, "I am claiming the 
debilitating residuals of the thoracotomy surgery."  

A September 2007 VA outpatient treatment note states that the 
Veteran complained of continued pain at the end of the left 6th 
rib.  The Veteran reported that his ribs were spread during the 
thoracotomy and that he would get pain at the end of the rib when 
he would twist or turn.  

By a rating decision issued in January 2008, the RO evaluated the 
Veteran's coccidioidomycosis as noncompensable under DCs 6899 and 
6835.  

In his substantive appeal, the Veteran again reiterated that he 
had swelling of the rib cage where his ribs were separated.    

On VA examination conducted in August 2009, the Veteran reported 
there was a "pouch" on the left side near the scar.  He 
reported that this pouch was painful and tender and that he was 
unable to lie on the left side due to pain.  

The thoracotomy scar on the left thorax was not painful on 
objective examination.  The Veteran pointed to an area of 
swelling at the anterior end point of the scar and indicated that 
the area was tender and painful to touch.  The Veteran reported 
pain on examination, and pointed to an area about 4 inches from 
the lowermost left anterior ribs.  The examiner stated that the 
subcutaneous tissue at this area was slightly larger than the 
same area on the right side at an area about 4 inches from the 
scar.  The examiner indicated that there was more than one cause 
of the Veteran's complaints of pain.  The examiner identified 
both the thoracotomy and the scar/surgical incision, as 
differentiated from the superficial scar, as resulting in pain, 
but did not identify the muscle groups affected by the surgical 
incision.  

Analysis

A compensable, 10 percent evaluation may be granted for the 
Veteran's thoracotomy scar if it is both "superficial" and 
"painful."  38 C.F.R. § 4.118, DC 7804.  However, the Veteran 
himself states that the scar is not painful, and no pain at the 
scar site was demonstrated on objective VA examination.  The 
Veteran does complain of pain and demonstrate pain on objective 
examination at an area of subcutaneous tissue swelling which is 
about 4 inches away from the scar.  This subcutaneous swelling 
appears to be a superficial effect of the incision and scar, and, 
since this painful area of swelling is confirmed on objective 
examination, it is analogous to a painful and swollen scar.  As 
such, a 10 percent evaluation by analogy under DC 7804, for a 
painful scar, is applicable.  

The scar on the Veteran's chest does not involve the head, face 
or neck, so evaluation under DCs 7800 or 7801 is not applicable.  
There is no allegation or finding that the scar has ever been 
unstable or itches, so evaluation under DC 7803 or 7806 is not 
applicable.  The Board notes that the Veteran has complained of 
pain with bending or twisting, and the Remand below directs the 
examiner to determine the cause of pain with motion.  The 
findings on Remand will determine whether a compensable 
evaluation under DC 7803, where a scar limits function or motion, 
is applicable.  

The Board notes that in October 2008 the scar regulations were 
amended effective October 23, 2008, to provide for evaluation of 
burn scars under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, 
effective October 23, 2008.  DC 7803 was eliminated.  Id.  The 
provisions of DCs 7804 and 7805 remained essentially unchanged.  
The Board notes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran requests review under the clarified criteria.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  As neither situation applies 
in this case, the Board will not consider the 2008 changes.  In 
any event, the Veteran does not have a burn scar, and has never 
been evaluated under DC 7803.  Therefore, the change in the 
regulations is not applicable to this case, and there is no 
prejudice to the Veteran from proceeding with appellate review.  

The Board has considered whether the factors for extraschedular 
consideration are present under 38 C.F.R. § 3.321(b)(1).  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extraschedular rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extraschedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  

If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id. 

In this case, there has been no showing that the Veteran's 
disability picture the postoperative scar, thoracotomy, left 
lung, could not be contemplated adequately by the applicable 
schedular rating criteria discussed above.  The criteria provide 
for higher ratings under several possible diagnostic codes, but 
as has been explained thoroughly herein, the Veteran does not 
currently meet any criterion for a higher evaluation under any of 
the potentially-applicable Diagnostic Codes, except on the basis 
of the Diagnostic Codes addressed in the Remand, below.    

Significantly, the Veteran is able to care for himself, drive, 
perform all activities of daily living, and to care for his 
ailing wife, assisting her with her activities of daily living, 
despite the area of pain at swelling at the surface, on the skin, 
near the thoracotomy scar.  The Board finds that currently-
assigned 10 percent disability rating by analogy to a painful and 
tender scar adequately describes the severity of the Veteran's 
superficial skin symptoms.  The Veteran's contention that he has 
pain when the area is pressed, such as when he happens to lie on 
that area or when something presses against it, does not present 
an unusual disability picture, in that the Veteran remains able 
to perform the necessary activities without hospitalization or 
frequent medical care, and without frequent inability to perform 
the necessary activities, despite the objectively-demonstrated 
pain at the superficial tissue near the scar.  Given that the 
applicable schedular rating criteria are adequate, the Board need 
not consider further the possibility of an extraschedular rating.  
See Thun, 22 Vet. App. at 111.

Residuals other than pain at a superficial area of subcutaneous 
tissue swelling at the thoracotomy scar on the skin are addressed 
in the Remand, below.  The evidence warrants a separate, 
compensable, 10 percent evaluation for residuals of a thoracotomy 
scar, but no higher evaluation, for the painful, superficial 
residuals of a thoracotomy, left.   38 U.S.C.A. § 5107(b).  The 
appeal for an increased evaluation are granted to this extent 
only at this time.  The Board does not express any opinion as to 
the result of the Remand, below.  


ORDER

The appeal for an increased (compensable) evaluation for the 
superficial residuals, scar area, left thoracotomy, related to 
service-connected coccidioidomycosis, with postoperative scar, is 
granted, subject to law and regulations governing the effective 
date of an award of monetary compensation; the appeal is granted 
to this extent only.  


REMAND

The Veteran reports onset of shortness of breath with moderate 
exertion.  Although the left lung is clear, there is "subtle" 
deformity of the left 6th and 7th ribs, which the provider who 
interpreted the examination opined might be due to old fractures 
or injury.  Pulmonary function examinations disclosed "very 
mild" obstructive impairment.  The final diagnosis was deformity 
of the left sixth and seventh ribs due to left segmental 
resection of the lung.  

Development of the medical evidence to determine what muscle 
groups were incised during the service-connected thoracotomy 
should be conducted.  The examiner should identify the muscle 
groups affected and describe the severity of the effect on each 
muscle group.  Medical evidence as to the etiology of the 
Veteran's complaints of continued pain at the end of the left 6th 
rib, including his complaints that he gets pain at the end of the 
ribs where they were spread when he twists or turns, is required.  

Then, if additional medical evidence or opinion is required, such 
evidence should be developed and the claim should be 
readjudicated.  

The Veteran underwent a thoracotomy in service.  The criteria for 
evaluation of a thoracotomy are specified in Diagnostic Code (DC) 
5297, which provides a 10 percent rating for removal of one rib 
or resection of two or more ribs without regeneration, and a 20 
percent rating for removal of two ribs.  38 C.F.R. § 4.71a.  The 
evidence establishes that no rib resection was performed during 
the Veteran's thoracotomy.  Nevertheless, it is clear that the 
Veteran has residuals of the thoracotomy, other than superficial 
residuals of swelling at the scar site.  On Remand, the examiner 
should determine whether the Veteran has pain or other objective 
residuals of deformity of the ribs found on radiologic 
examination of the chest, and should determine whether there are 
residuals which are compensable by analogy to DC 5297, even 
though the Veteran does not meet the specific rating criteria of 
rib resection.  

As noted above, DC 6835 has been assigned to evaluate disability 
due to coccidioidomycosis, and that DC was assigned in 
combination with DC 6899.  According to the policy in 38 C.F.R. 
Part 4, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 2 
digits will be selected from that part of the schedule most 
closely identifying the part of the body involved, and the last 2 
digits will be "99."  Thus, 6899 is the DC number applied when 
criteria listed under a Diagnostic Code beginning with the digits 
"68" are applied to evaluate an unlisted disorder which may be 
considered a restrictive lung disease.  

The restrictive lung diseases for which a Diagnostic Code of 
"6899" could be assigned are evaluated as 10 percent disabling 
if there is an FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent 
predicted.  While the Veteran's FEV-1 and DLCO results at the 
time of the August 2009 VA examination were noncompensable, the 
FEV-1/FVC ratio was under 70 percent, both pre- and post-
bronchodilator.  The medical evidence establishes that the 
Veteran had metastatic lung cancer in the right lung, so it is 
not assumed that the compensable FEV-1/FVC ratio is due to the 
service-connected coccidioidomycosis.  However, further medical 
evidence is required to determine the extent of lung restriction 
due to residuals of the coccidioidomycosis, postoperative, even 
though the disease itself is not active and is asymptomatic.  

The Board notes that the August 2009 examination report 
identifies the "scar" as a source of the Veteran's pain, but 
the context of that statement makes it clear that the "scar" 
that causes pain is not limited to the scar and swelling visible 
on the skin, but rather that there is also internal scarring at 
the surgical incision down to the lung, that is, the neurologic 
and muscle injury effects of the thoracotomy.  As such, the cause 
of pain due to scarring identified in the August 2009 VA 
examination report must be more specifically identified, as 
addressed in the REMAND, below.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical 
records from August 2009 to the present.  
Additionally, afford the Veteran an opportunity 
to identify any records of relevant treatment 
outside VA.  After receiving this information and 
any necessary releases, contact the named medical 
providers and obtain copies of the related 
treatment records which are not already in the 
claims folder.  If any identified records are not 
available, by written correspondence inform the 
Veteran and provide him with an opportunity to 
submit such reports.

2.  Request that the examiner who conducted 2009 
VA examination provide an addendum to that 
report, if available, or afford the Veteran 
another pulmonary examination.  After reviewing 
the evidence of record, including the report of 
the 2009 VA examination, the following questions 
should be answered:

i)  Does coccidioidomycosis, status post 
thoracotomy, contribute to lower the 
Veteran's FEV-1/FVC ratio or result in 
restrictive disability?  

ii)  If the answer to (i) is YES, do the 
residuals of metastatic carcinoma of the 
right lung, status post treatment, lower 
the Veteran's FEV-1/FVC ratio or result in 
finding consistent with restrictive lung 
disease?

iii)  If the answer to both questions 
above is YES: is it medically possible to 
distinguish the extent of restriction due 
to service-connected left lung disability 
from the effects of right lung disability 
for which service connection is not in 
effect?

iv)  To what extent do the post-operative 
residuals of coccidioidomycosis and status 
post thoracotomy decrease the Veteran's 
FEV-1/FVC ratio or any other lung 
function?  

All opinions expressed must be supported 
by complete rationale.  If any requested 
opinion cannot be provided without resort 
to pure speculation, the examiner should 
so indicate.  The examiner should state 
the reason why speculation would be 
required in this case (e.g., if the 
requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If the examiner 
is unable to reach an opinion because 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  
After development and an attempt to obtain 
the identified information, the claims 
file should be returned to the examiner 
for an updated opinion.  

3.  Afford the Veteran VA examination(s) 
as necessary to determine whether the 
Veteran has current muscle or nerve 
residuals of a thoracotomy performed in 
1956 for treatment of coccidioidomycosis.  
The claims folder and a copy of this 
Remand must be sent to the examiner(s) for 
review.  The examiner(s) should review the 
service treatment records (which show that 
the Veteran underwent thoracotomy) and 
relevant post-service records, including 
the reports of 1967 VA treatment and of 
2009 VA examination.  

i)  Identify each muscle group affected by 
the incision performed during the 1956 
thoracotomy.  Determine whether there is 
any nerve injury.  If there is a 
neurologic residual of the left 
thoracotomy, the appropriate examiner 
should identify the nerve injury and 
identify the function of the injured 
nerve.

ii) Provide an opinion as to whether the 
Veteran's complaint of episodic pain with 
bending or twisting is due to a muscle 
injury or a nerve injury or any other 
residual of his in-service surgical 
treatment.  If there is muscle injury, 
describe the current severity of muscle 
injury, including whether there is 
describe any cardinal signs or symptoms of 
a muscle disability including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

If there is no muscle or nerve injury, 
express an opinion as to the cause of the 
Veteran's complaints of pain with bending 
or twisting, or recommend the type of 
further examination required to determine 
the cause of the pain.

iii) Provide an opinion as to the etiology 
of the Veteran's complaints of pain at the 
end of the 6th rib and pain at the end of 
the ribs with turning.  Please explain 
whether the pain the Veteran has at the 
ribs is due to a muscle group injury or a 
nerve injury identified above, and, if so, 
identify which muscle group injury or 
nerve injury causes this pain.  If the rib 
pain is due to an etiology other than a 
specific muscle injury or nerve injury, 
please describe cause of this aspect of 
the Veteran's pain.

All opinions expressed must be supported 
by a complete rationale.  If any requested 
opinion cannot be provided without resort 
to pure speculation, the examiner should 
so indicate.  The examiner should state 
the reason why speculation would be 
required in this case (e.g., if the 
requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If the examiner 
is unable to reach an opinion because 
there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  
After development and an attempt to obtain 
the identified information, the claims 
file should be returned to the examiner 
for an updated opinion.  

4.  Upon completion of all requested 
development, the claim for an increased 
evaluation for coccidioidomycosis, to 
include a claim for a compensable 
evaluation for residuals of thoracotomy, 
to include respiratory, nerve, muscle or 
other residuals, should be readjudicated.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


